Title: From James Madison to Levett Harris, 24 February 1826
From: Madison, James
To: Harris, Levett


        
          Dear Sir
          Montpellier Feby. 24. 1826
        
        I have recd. your letter of the 8th. expressing your solicitude concerning the debt of J. P. Todd, on which I am sorry it is not in my power to make any definite communication. His protracted absence leaves me without such a knowledge of the extent of his situation as might throw light on the suggestions suited to it. It is his wish I trust, to give to the transaction so unfortunate in its origin, and, I must add, not otherwise in its progress, the best issue of which it may now be susceptible; and this will certainly be promoted by whatever may depend on my counsel or influence. With friendly respects
        
          James Madison
        
      